Citation Nr: 0830945	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-12 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for status post L4-L5 
discectomy, mild annular bulging at L2-L3 and L3-L4 with mild 
spinal stenosis and partial foraminal encroachment.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDING OF FACT

The veteran's current back disorder (status post L4-L5 
discectomy, mild annular bulging at L2-L3 and L3-L4 with mild 
spinal stenosis and partial foraminal encroachment) first 
manifested years after service and is not related to his 
service or any aspect thereof.


CONCLUSION OF LAW

Status post L4-L5 discectomy, mild annular bulging at L2-L3 
and L3-L4 with mild spinal stenosis and partial foraminal 
encroachment was not incurred in, or aggravated by, active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the U. S. Navy from 
January 1969 to October 1970.  His service treatment records 
(STRs) are negative for reference to treatment for any type 
of back disorder/back pain during service.  The veteran's 
December 1968 entrance physical examination listed no back 
abnormalities and the veteran did not provide any history of 
such.  His October 1970 separation examination also was 
negative for any type of back abnormality.

The veteran's DD 214N reported his paygrade as E-3 and his 
occupational specialty as a boatswain's mate.  The DD 214N 
does not reflect any awards indicative of combat service or 
service in Vietnam.  His service personnel records listed his 
units of assignment.  They included his basic training and 
service on the USS GARCIA.  The ship was based in Newport, 
Rhode Island.

The veteran initially received VA education benefits 
beginning in 1975.  He continued to receive benefits until 
1977.

The veteran submitted his initial claim for VA disability 
compensation benefits in February 2003.  The veteran alleged 
that he suffered a back injury in service when his ship and 
another ship collided at sea in June 1970.  He said he was 
thrown against a guardrail on his ship, the USS GARCIA.  The 
veteran said he saw the ship's doctor who thought the veteran 
might have a back strain.  The veteran added that this injury 
was a major factor in his current problem.  He said that he 
had had many years of heavy lifting on the job that caused 
him to have a back injury at work in January 1990.  

The veteran listed several post-service sources of treatment 
for his back.  The earliest treatment listed was for April 
1994.  

Associated with the claims folder are medical records from a 
number of private sources, as well as several VA medical 
centers (VAMC).  Records from the Elliott Hospital Pain 
Management Center relate to treatment provided to the veteran 
for the period from January 1995 to April 2002.  There is no 
reference to any back injury in service.  All of the records 
relate to a back injury suffered at work in January 1990.

The veteran sought entitlement to Social Security 
Administration (SSA) disability benefits in January 1991.  
His claim was initially denied but was later granted with an 
effective date of disability as of January 9, 1990.  The 
disability listed was degenerative disc disease with chronic 
pain symptoms.  

Extensive records were received from the SSA.  The records 
document that the veteran was employed by a grocery store 
when he felt something snap in his back while he was lifting 
a heavy bag of sugar on January 9, 1990.  A Workman's 
Compensation claim form noted the date of the accident and 
the circumstances.  

The veteran was initially treated at Lawrence General 
Hospital in January 1990.  An x-ray of the lumbosacral spine 
at that time was interpreted to show a transitional vertebral 
body at the lumbosacral junction and minimal scoliosis of the 
lumbar spine.  The initial assessment was acute back strain.  

The veteran was followed by R. Avard, D.C., with records for 
the treatment for the period from January 1990 to August 
1990.  Included in the records is a copy of the Workman's 
Compensation claim that described the onset of the injury on 
January 9, 1990.  There is no mention of any history of back 
problems.  

The veteran had a neurological consultation with G. G. 
Gillespie, M.D., in March 1990.  Dr. Gillespie noted a 
history of military service.  There was no history of any 
type of back injury or back disorder in service.  The injury 
in January 1990 was reported.  Dr. Gillespie also reviewed 
the results of a March 1990 magnetic resonance imaging (MRI) 
of the lumbar spine.  He said the veteran had a spinal injury 
with ruptured lumbar disc L5-S1, left, with compression of 
the left first sacral nerve root. 

The veteran was examined by M. E. Berkowitz, M.D., who sent 
written reports to an insurance company representative in 
August 1990, and January 1991, respectively.  Dr. Berkowitz 
noted the history of injury in January 1990.  There was no 
history of any type of back problem noted prior to that date.

The veteran received treatment from D. L. Cusson, M.D., from 
September 1990 to June 1991.  The records also show that Dr. 
Cusson wrote to an attorney in regard to the veteran's status 
in November 1990.  The veteran's back injury of January 9, 
1990, was described in detail.  There was no mention of any 
prior back injury or of any history of back pain/problems.  

Another physician, W. J. Kilgus, M.D., evaluated the veteran 
on two occasions and sent reports to an insurance company 
representative in April and November 1991, respectively.  
Each report noted that there was no prior history of a back 
problem/disorder.  The veteran's currents symptomatology was 
all related to the lifting injury at work on January 9, 1990.  

Additional treatment records and/or reports from several 
other physicians, dated from 1991 to 1997, all presented the 
same history of injury of January 9, 1990.  The veteran did 
not give a history of any prior back pain or problems to any 
of the physicians.  

Private treatment records associated with the claims folder, 
apart from those received from SSA, show that the veteran had 
lumbar laser disc surgery in August 1993.  It was performed 
by Dr. Gillespie.  Reports of a computed tomography (CT) scan 
of the lumbar spine and myelography of the lumbar spine from 
July 1993 both note mild stenosis.  The myelography report 
said that findings were consistent with mild spinal stenosis 
at L4-L5.  The CT report said that facet and ligamentous 
hypertrophy contributed to mild spinal stenosis at the L5 
level.  

Additional records from Dr. Gillespie and D. H. Gundy, M.D., 
document the veteran's status up to his surgery in 1993, his 
recovery, and continued complaints regarding his back up to 
October 1998.  None of the entries record any history of a 
back injury in service, or a continuity of symptomatology of 
back pain from 1970 until the time of the injury in January 
1990.

The veteran was afforded a VA post-traumatic stress disorder 
(PTSD) examination in August 2003.  The veteran did not list 
the ship collision as one of his claimed stressors.  The 
veteran said he served in combat in Vietnam.  He also gave a 
history of injuring his back at work in January 1990.  He did 
not make any reference to suffering a back injury in service.

The veteran was afforded a VA general medical examination in 
August 2003.  The veteran gave a history of striking his back 
on a rail when his ship was involved in a collision.  He said 
he was seen in sick bay and told he had a back sprain.  The 
veteran also reported that he injured his back while lifting 
a 50-pound bag of sugar in January 1990.  The examiner noted 
that the veteran reported surgery on his back in 1993.  The 
examiner reviewed the results of an MRI of the lumbar spine.  
The MRI was said to show mild desiccation at three mid-lumbar 
levels.  There was mild annular bulging at L2-L3 and L3-L4 
that caused a mild spinal stenosis and partial foraminal 
encroachments.  There was no definite evidence of laminectomy 
at any lumbar level.  There was no evidence of scar tissue in 
the spinal canal and no recurrent herniated nucleus pulposis.  
The impression was subjective history of back injury and 
operative intervention.  The examiner said that the physical 
examination and MRI did not support the history of operative 
intervention.  

Associated with the claims folder are VA treatment records 
for the period from June 1998 to March 2003.  The records 
primarily relate to psychiatric treatment afforded the 
veteran.  However, there are entries noting treatment for 
back pain and the prescription of pain medication.  The 
entries relate the onset of the back pain to the veteran's 
post-service work-related injury.  The veteran does not give 
a history of a back injury in service.  Nor does he give a 
history of back pain prior to his injury in January 1990.

The Board does note that the veteran alleged that he had 
service in Vietnam as a medic in an entry from October 1998.  
He also alleged that he served in combat as a medic in 
Vietnam in another entry from March 2003.

The veteran's claim for service connection was denied in 
September 2003.  

The veteran testified at a Travel board hearing in August 
2004.  The veteran said that he served as a seaman, and 
worked as a boatswain's mate on his ship.  In regard to his 
back he said that he had stenosis of the spine prior to 
service.  He said he was not able to play sports in high 
school because of the stenosis and his flat feet.  He said he 
had limited mobility in his back in service prior to the ship 
collision.  His back was worse after the collision.  The 
veteran described how he was below deck when the collision 
occurred and hit his back against a rail.  He said he 
experienced back spasms after that.  He said this stayed with 
him off and on after that time.  The veteran said he was told 
that he had degeneration of his spinal discs right after his 
accident in January 1990.  He said he was told this was 
evidence of an old injury.  

The veteran said he continued to have problems with his back 
after service.  He said he was told by doctors that his 
current problems were related to what happened in service but 
it was not written down.  He said he was told that if he had 
spinal stenosis he was born with it or got it from abusing 
his back.  The veteran was asked if he could obtain a 
statement to support his testimony.  The veteran replied that 
he was not sure.  

The Board remanded the veteran's case for additional 
development in May 2006.  The primary reasons for the remand 
were to obtain private treatment records from Dr. T.A.H., and 
to obtain a copy of the SSA administrative decision that 
awarded the veteran SSA disability benefits.

The Appeals Management Center (AMC) wrote to the veteran in 
June 2006.  He was advised that SSA was contacted to obtain a 
copy of the administrative decision.  The veteran was also 
asked to provide a signed authorization for the AMC to 
request the records from Dr. T.A.H.  

The veteran provided the requested authorization in July 
2006.  He also stated that he had nothing further to submit 
in support of his claim.  

The veteran's attorney was provided a copy of the claims 
folder in November 2006.  

The SSA forwarded records in March 2008.  They were 
essentially duplicates of those received previously.  The 
records did not contain a copy of the administrative decision 
as requested.  The AMC again contacted the SSA.  The SSA 
responded that all available records had been sent in May 
2008.  

Treatment records for the Montgomery Spine Center, for the 
period from January 2003 to April 2003, were received.  The 
records show that T. A. Holt, M.D., treated the veteran for 
his back-related complaints during that period.  The only 
back injury noted is from January 9, 1990.  Further, the 
treatment records appear to be, in part, disability status 
assessments as evidenced by entries dated in January and 
April 2003.  There is no comment regarding any back injury in 
service or that any current symptoms were related to any 
incident other than the injury in January 1990.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In the 
alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the above-mentioned requirements for service 
connection, it should also be noted that claimants are 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities.  38 U.S.C.A. § 1111 (West 2002).  Only such 
conditions as are recorded in entrance examination reports 
are to be considered as "noted," and a history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a "notation" of such conditions.  Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994); see also Vanerson v. 
West, 12 Vet. App. 254, 259 (1999) (history of preservice 
existence of conditions recorded at the time of examination 
will be considered together with all other material evidence 
in determinations as to inception (citing 38 C.F.R. § 
3.304(b)).

In order to rebut the presumption of soundness, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); see also 
VAOPGCPREC 3-2003.  In rebutting the presumption of 
soundness, records made prior to, during or subsequent to 
service, concerning the inception of the disease/disorder may 
be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. 
Cir. 2000).  

If an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such evidence may be 
rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

At the outset the Board finds that the veteran did not serve 
in combat.  Other than his basic training, he served as a 
seaman onboard his ship.  His duties were that of a 
boatswain's mate.  He testified to that fact at his hearing 
in 2004.  His DD 214N and personnel records reflect the same 
information.  His ship was based in Rhode Island.  Although 
the veteran told VA healthcare providers that he served as a 
combat medic in Vietnam, there is no evidence to support that 
allegation.  The veteran was clearly not a medic at any time.  
There is no evidence of service in Vietnam at any time.  The 
veteran did not make allegations of his combat service 
outside of either psychiatric outpatient treatment or his 
PTSD examination.  In light of the evidence of record, any 
allegation that the veteran served as a combat medic in 
Vietnam is inherently not credible.  

In the same vein, the veteran's allegation that his had 
spinal stenosis prior to service is not credible.  There is 
no evidence of stenosis of record at any time prior to the 
results of tests conducted by Dr. Gillespie in 1993.  X-rays 
and an MRI of the lumbar spine from 1990 did not show 
stenosis.  He has said he was told that stenosis is either 
congenital or the result of abuse of the back.  The veteran 
has not pointed to any other evidence of record to support 
his contention that he had stenosis prior to service.  This 
is not mentioned in the significant number of medical 
evaluations of record.  His statements alone, in light of the 
absence of such evidence until 1993, approximately 23 years 
after service and three years after his January 1990 injury, 
is not competent to establish that he had stenosis prior to 
service or in service.  There is no basis to consider the 
veteran's claim as involving a preexisting condition.

The Board is not relying on the information provided by the 
VA examination of August 2003.  The examiner was correct in 
stating that there was no evidence of a laminectomy.  The 
veteran underwent laser disc surgery and not a laminectomy.  
Thus there would not be evidence of a laminectomy.  Moreover, 
the VA examiner did not provide an opinion regarding the 
issue of a nexus.  The other medical evidence of record is 
more than adequate to allow for a full and fair adjudication 
of the veteran's claim.

The medical evidence of record does not establish that the 
veteran's status post L4-L5 discectomy, mild annular bulging 
at L2-L3 and L3-L4 with mild spinal stenosis and partial 
foraminal encroachment manifested itself to a compensable 
level within one year after service.  The medical evidence of 
record unequivocally establishes the onset of the veteran's 
back pain, and later symptomatology, to be the injury at work 
in January 1990, more than 19 years after service.

The veteran has never related a history of a back injury in 
service to the extensive number of physicians that have 
evaluated and treated him, both privately and through VA.  He 
has made this contention only on his claim for VA benefits, 
at his VA general medical examination, and during his 
testimony.  The multiple treatment records and evaluation 
reports all note the onset of back problems from the injury 
in January 1990.  There is no report, from any source, that 
states the x-ray or MRI findings from 1990 were indicative of 
a prior injury.  There is only the veteran's testimony that 
he was told the x-ray and MRI results could not be from the 
recent (1990) injury.  Such evidence is not competent to 
establish that the x-ray and MRI results were indicative of a 
prior injury.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Moreover, there is no medical opinion of record to 
relate the findings from the x-rays and MRI to the veteran's 
injury in service.  

The veteran is competent to provide evidence of his 
complaints of back pain.  See Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  He is also competent to say 
that he did strike his back during the ship collision in 
service and such an event can be conceded as consistent with 
his service.  38 U.S.C.A. § 1154(a).  However, the veteran, 
is not competent to relate any current diagnosis to his 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").

The veteran's STRs are negative for any treatment of a back 
injury in service.  The veteran clearly suffered a back 
injury in January 1990, many years after service.  There is 
no objective evidence of any type of back disorder in the 
intervening years after service.  His statements to the many 
treating and evaluating physicians have all related his back 
complaints to the injury from January 1990.  None of those 
physicians have opined that there is evidence of a prior 
injury.

There is no medical evidence of record to provide a nexus 
between the veteran's current back disorder and his military 
service.  Accordingly, the veteran's claim for service 
connection is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for status post L4-L5 discectomy, mild 
annular bulging at L2-L3 and L3-L4 with mild spinal stenosis 
and partial foraminal encroachment.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2007).  

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, the Court, issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In the present case, the veteran's claim was received in 
February 2003.  The RO wrote to the veteran in April 2003.  
The RO advised the veteran of the evidence required to 
substantiate his claim for service connection.  The letter 
also advised the veteran of the information required from him 
to enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.    

The veteran responded to RO's letter in May 2003.  He 
submitted a statement wherein he described how he injured his 
back in service.  

The veteran's claim was developed, with considerable medical 
evidence associated with the claims folder, to include VA 
examination reports and records from the SSA.  His claim was 
denied in September 2003.

The veteran expressed his disagreement with the denial in 
October 2003.  The RO again wrote to the veteran in November 
2003.  He was further advised of the evidence required to 
substantiate his claim for service connection.  The letter 
also advised the veteran of the information required from him 
to enable VA to obtain evidence on his behalf, the assistance 
that VA would provide, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was 
informed of the evidence of record.

The veteran responded that same month.  He said he had sent 
all of the medical records in his possession and had provided 
written permission for the RO to obtain any outstanding 
records.

The veteran's case was re-adjudicated and he was issued a 
statement of the case in March 2004.  

The Board remanded the case for additional development in May 
2006.  The AMC wrote to the veteran and again advised him of 
the evidence required to substantiate his claim for service 
connection in June 2006.  The letter also advised the veteran 
of the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  He was also 
provided the notice required by Dingess.  

The veteran responded in July 2006 by providing the requested 
records authorization.  He also stated that he had no further 
information or evidence to submit in support of his claim.  

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there may be any notice error, the presumption 
of any prejudice is overcome in this case.  The veteran has 
actual knowledge of what is required to establish service 
connection for his claim.  He has responded to requests for 
information and/or evidence.  He has presented argument in 
support of his claim.  

The veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  As noted 
he has responded to the several notice letters in his case 
and he has submitted statements and evidence in support of 
his claim.  He is also represented by an attorney.  See 
Sanders, 487 F.3d. at 889; see also Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the veteran's claim has been obtained.  The 
evidence developed in this claim includes STRs, service 
personnel records, VA treatment records, private treatment 
records, SSA records, and VA examinations.  The veteran 
submitted several statements from himself.  He testified at a 
Travel Board hearing in August 2004.  His case was remanded 
for additional development.

The Board finds that VA has satisfied its duty to notify and 
assist.  The veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.


ORDER

Entitlement to service connection for status post L4-L5 
discectomy, mild annular bulging at L2-L3 and L3-L4 with mild 
spinal stenosis and partial foraminal encroachment, is 
denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


